        Case 2:19-cr-00240-KJD-VCF Document 108 Filed 02/17/21 Page 1 of 1




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    United States of America,                        Case No. 2:19-cr-00240-KJD-VCF
                  Plaintiff,                          Order Granting Second Stipulation to
4
                                                      Continue Briefing Deadline
           v.
5
     JAYSON MICHAEL BABBITT,
6
                  Defendant.
7

8

9          Based on the stipulation of counsel, the Court finds that good cause exists to
10   continue the Government’s deadline to respond to the Defendant’s objection/appeal

11   (ECF No. 101).

12         IT IS THEREFORE ORDERED that deadline to file a response to Defendant’s

13   objections to the Report and Recommendation scheduled for February 17, 2021, be

14   vacated and continued to _______________________.
                               2/24/2021
                            16 2021.
           DATED: February ____,
15

16
                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25                                                3
26
